Citation Nr: 1036660	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  08-12 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant.

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 
1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that the Veteran was scheduled for a Board 
hearing in April 2009, to which he failed to report.  He 
requested another hearing and was rescheduled for a video 
conference hearing in September 2010.  Again, he failed to 
report.  As such, the Board finds that his request for a Board 
hearing is withdrawn and will adjudicate the case based on the 
current of record.  See 38 C.F.R. § 20.704 (d).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities, which include 
coronary artery disease (CAD) and posttraumatic stress disorder 
(PTSD), do not result in the loss or loss of use of any extremity 
or blindness in both eyes.

2.  The Veteran does not have service-connected blindness in both 
eyes having only light perception or vision of 5/200 or less in 
both eyes; or the loss, or permanent loss of use, of both upper 
extremities or both hands or lower extremities, or one lower 
extremity together with residuals of organic disease or injury or 
the loss or loss of use of one upper extremity that so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.


CONCLUSION OF LAW

Neither the criteria for specially adapted housing nor the 
criteria for assistance in acquiring a special home adaptation 
grant have not been met.  38 U.S.C.A. §§ 2101, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.809, 3.809a (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to the initial decision on a claim for VA benefits.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In April 2006, the Veteran received a notice letter, which 
notified him of what information and evidence was needed to 
substantiate his claim, what information and evidence must be 
submitted by the claimant, and what information and evidence 
would be obtained by VA.

As to the duty to assist, the Board is not aware of the existence 
of additional relevant evidence in connection with the Veteran's 
claims that VA has not sought.  Service and VA treatment records, 
letters from the Veteran's private physicians, the Veteran's 
statements, and statements of his representative have been 
obtained.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
Board finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Analysis

The Veteran is currently 100 percent service connected for 
coronary artery disease (CAD), effective July 3, 2004.  He is 
also service connected for posttraumatic stress disorder (PTSD).  
In April 2006, he filed an application for specially adaptive 
housing or special home adaptation grant.  

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the Veteran is entitled to compensation for 
permanent and total service-connected disability due to:  (A) The 
loss or loss of use of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; (B) Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one lower 
extremity; (C) The loss or loss of use of one lower extremity 
together with residuals of organic disease or injury or the loss 
or loss of use of one upper extremity that so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; or 
(D) The loss, or loss of use, of both upper extremities such as 
to preclude the use of arms at or above the elbows.

The term "preclude locomotion" means the necessity for regular 
and constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by other 
methods may be possible.  38 C.F.R. § 3.809(d).  

In addition, a certificate of eligibility for assistance in 
acquiring a special home adaptation grant may be granted under 38 
U.S.C.A. § 2101(b) where the Veteran is not entitled to a 
certificate of eligibility for assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a).  The Veteran must be 
entitled to compensation for permanent and total disability that 
(1) is due to blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of use of both 
hands.  

The Veteran's service-connected disabilities do not include 
disabilities of either lower extremity or blindness in both eyes.  
Instead, he asserts that his service-connected coronary artery 
disease affects his mobility.  In a June 2006 letter, the 
Veteran's physician, Dr. W.J.C., stated that the Veteran's 
mobility was severely limited.  He became short of breath after 
ten steps and was unable to climb stairs.  Dr. W.J.C. noted that 
at times the Veteran needed a walker.  In an August 2006 letter, 
Dr. F.V.A. stated that he had recommended an electric scooter to 
assist the Veteran in his daily activities due to his restrictive 
lung disease.  

Although the Board is sympathetic to the Veteran's limitations in 
terms of exertion, the evidence of record does not show that this 
disability is tantamount to the loss of use of the loss of use of 
any extremity or blindness in both eyes.  The Veteran's situation 
is not a disability scenario contemplated by the regulations 
governing specially adapted housing.  Thus, the Veteran is not 
entitled to assistance in acquiring specially adapted housing.

The Board has also considered whether the Veteran's service 
connected disabilities not qualify him for a grant for necessary 
special home adaptations.  The Veteran's service-connected 
disabilities, however, do not include disabilities of the hands 
or impairment of visual acuity.  Therefore, the preponderance of 
the evidence is against entitlement to a grant for necessary 
special home adaptations.


ORDER

Entitlement to specially adapted housing or to a special home 
adaptation grant is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


